Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 1 of 16 Page ID #:119




  1

  2

  3

  4

  5

  6

  7

  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10

 11
           GOLD VALUE INTERNATIONAL                    Case No.: 2:19-cv-09605-RGK-GJS
           TEXTILE, INC., a California
 12
                                                       Hon. R. Gary Klausner Presiding
           Corporation, individually and doing
                                                       Referred to Hon. Gail J. Standish
 13        business as “FIESTA FABRIC,”

 14
                                                        STIPULATED PROTECTIVE
 15        Plaintiff,                                   ORDER1
 16        v.                                           NOTE: NOT ALL OF THE
                                                        PARTIES’ PROPOSED CHANGES
 17                                                     WERE ADOPTED BY THE
           NORDSTROM, INC.; et al.,                     COURT
 18

 19
           Defendants.
 20

 21

 22   1.        A. PURPOSES AND LIMITATIONS
 23             Discovery in this action is likely to involve production of confidential,
 24   proprietary or private information for which special protection from public
 25   disclosure and from use for any purpose other than prosecuting this litigation may
 26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 27
      1
 28    This Stipulated Protective Order is substantially based on the model protective
      order provided under Magistrate Judge Gail J. Standish’s Procedures.
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 2 of 16 Page ID #:120




  1   enter the following Stipulated Protective Order. The parties acknowledge that this
  2   Order does not confer blanket protections on all disclosures or responses to
  3   discovery and that the protection it affords from public disclosure and use extends
  4   only to the limited information or items that are entitled to confidential treatment
  5   under the applicable legal principles.
  6         B. GOOD CAUSE STATEMENT
  7         This action is likely to involve trade secrets, customer and pricing lists and
  8   other valuable research, development, commercial, financial, technical and/or
  9   proprietary information for which special protection from public disclosure and
 10   from use for any purpose other than prosecution of this action is warranted. Such
 11   confidential and proprietary materials and information consist of, among other
 12   things, confidential business or financial information, information regarding
 13   confidential business practices, or other confidential research, development, or
 14   commercial information (including information implicating privacy rights of third
 15   parties), information otherwise generally unavailable to the public, or which may be
 16   privileged or otherwise protected from disclosure under state or federal statutes,
 17   court rules, case decisions, or common law. Accordingly, to expedite the flow of
 18   information, to facilitate the prompt resolution of disputes over confidentiality of
 19   discovery materials, to adequately protect information the parties are entitled to keep
 20   confidential, to ensure that the parties are permitted reasonable necessary uses of
 21   such material in preparation for and in the conduct of trial, to address their handling
 22   at the end of the litigation, and serve the ends of justice, a protective order for such
 23   information is justified in this matter. It is the intent of the parties that information
 24   will not be designated as confidential for tactical reasons and that nothing be so
 25   designated without a good faith belief that it has been maintained in a confidential,
 26   non-public manner, and there is good cause why it should not be part of the public
 27   record of this case.
 28
                                                  2
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 3 of 16 Page ID #:121




  1         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
  2           The parties further acknowledge, as set forth in Section 12.3, below, that this
  3   Stipulated Protective Order does not entitle them to file confidential information
  4   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  5   and the standards that will be applied when a party seeks permission from the court
  6   to file material under seal.
  7         There is a strong presumption that the public has a right of access to judicial
  8   proceedings and records in civil cases. In connection with non-dispositive motions,
  9   good cause must be shown to support a filing under seal. See Kamakana v. City and
 10   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 11   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 12   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 13   require good cause showing), and a specific showing of good cause or compelling
 14   reasons with proper evidentiary support and legal justification, must be made with
 15   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 16   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 17   without the submission of competent evidence by declaration, establishing that the
 18   material sought to be filed under seal qualifies as confidential, privileged, or
 19   otherwise protectable—constitute good cause.
 20         Further, if a party requests sealing related to a dispositive motion or trial, then
 21   compelling reasons, not only good cause, for the sealing must be shown, and the
 22   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 23   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 24   each item or type of information, document, or thing sought to be filed or introduced
 25   under seal in connection with a dispositive motion or trial, the party seeking
 26   protection must articulate compelling reasons, supported by specific facts and legal
 27

 28
                                                  3
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 4 of 16 Page ID #:122




  1   justification, for the requested sealing order. Again, competent evidence supporting
  2   the application to file documents under seal must be provided by declaration.
  3          Any document that is not confidential, privileged, or otherwise protectable in
  4   its entirety will not be filed under seal if the confidential portions can be redacted.
  5   If documents can be redacted, then a redacted version for public viewing, omitting
  6   only the confidential, privileged, or otherwise protectable portions of the document,
  7   shall be filed. Any application that seeks to file documents under seal in their
  8   entirety should include an explanation of why redaction is not feasible.
  9   2.     DEFINITIONS
 10          2.1    Action: This federal lawsuit pending in the Central District of
 11   California – Gold Value International Textile, Inc. v. Nordstrom, Inc.; et al. Case
 12   No. 2:19-cv-09605-RGK-GJS.
 13          2.2    Challenging Party: a Party or Non-Party that challenges the
 14   designation of information or items under this Order.
 15          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 16   how it is generated, stored or maintained) or tangible things that qualify for
 17   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 18   the Good Cause Statement.
 19          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 20   their support staff).
 21          2.5    Designating Party: a Party or Non-Party that designates information or
 22   items that it produces in disclosures or in responses to discovery as
 23   “CONFIDENTIAL.”
 24          2.6    Disclosure or Discovery Material: all items or information, regardless
 25   of the medium or manner in which it is generated, stored, or maintained (including,
 26   among other things, testimony, transcripts, and tangible things), that are produced or
 27   generated in disclosures or responses to discovery in this matter.
 28
                                                  4
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 5 of 16 Page ID #:123




  1         2.7    Expert: a person with specialized knowledge or experience in a matter
  2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  3   an expert witness or as a consultant in this Action.
  4         2.8    House Counsel: attorneys who are employees of a party to this Action.
  5   House Counsel does not include Outside Counsel of Record or any other outside
  6   counsel.
  7         2.9    Non-Party: any natural person, partnership, corporation, association or
  8   other legal entity not named as a Party to this action.
  9         2.10 Outside Counsel of Record: attorneys who are not employees of a
 10   party to this Action but are retained to represent or advise a party to this Action and
 11   have appeared in this Action on behalf of that party or are affiliated with a law firm
 12   that has appeared on behalf of that party, and includes support staff.
 13         2.11 Party: any party to this Action, including all of its officers, directors,
 14   employees, consultants, retained experts, and Outside Counsel of Record (and their
 15   support staffs).
 16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 17   Discovery Material in this Action.
 18         2.13 Professional Vendors: persons or entities that provide litigation
 19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 21   and their employees and subcontractors.
 22         2.14 Protected Material: any Disclosure or Discovery Material that is
 23   designated as “CONFIDENTIAL.”
 24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 25   Material from a Producing Party.
 26
      3.    SCOPE
            The protections conferred by this Stipulation and Order cover not only
 27
      Protected Material (as defined above), but also (1) any information copied or
 28
                                                5
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 6 of 16 Page ID #:124




  1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  2   compilations of Protected Material; and (3) any testimony, conversations, or
  3   presentations by Parties or their Counsel that might reveal Protected Material.
  4         Any use of Protected Material at trial shall be governed by the orders of the
  5   trial judge. This Order does not govern the use of Protected Material at trial.
  6   4.    DURATION
  7         FINAL DISPOSITION of the action is defined as the conclusion of any
  8   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
  9   has run. Except as set forth below, the terms of this protective order apply through
 10   FINAL DISPOSITION of the action. The parties may stipulate that the they will be
 11   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 12   but will have to file a separate action for enforcement of the agreement once all
 13   proceedings in this case are complete.
 14         Once a case proceeds to trial, information that was designated as
 15   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 16   as an exhibit at trial becomes public and will be presumptively available to all
 17   members of the public, including the press, unless compelling reasons supported by
 18   specific factual findings to proceed otherwise are made to the trial judge in advance
 19   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 20   showing for sealing documents produced in discovery from “compelling reasons”
 21   standard when merits-related documents are part of court record). Accordingly, the
 22   terms of this protective order do not extend beyond the commencement of the trial.
 23   5.    DESIGNATING PROTECTED MATERIAL
 24         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 25   Each Party or Non-Party that designates information or items for protection under
 26   this Order must take care to limit any such designation to specific material that
 27   qualifies under the appropriate standards. The Designating Party must designate for
 28
                                                 6
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 7 of 16 Page ID #:125




  1   protection only those parts of material, documents, items or oral or written
  2   communications that qualify so that other portions of the material, documents, items
  3   or communications for which protection is not warranted are not swept unjustifiably
  4   within the ambit of this Order.
  5         Mass, indiscriminate or routinized designations are prohibited. Designations
  6   that are shown to be clearly unjustified or that have been made for an improper
  7   purpose (e.g., to unnecessarily encumber the case development process or to impose
  8   unnecessary expenses and burdens on other parties) may expose the Designating
  9   Party to sanctions.
 10         If it comes to a Designating Party’s attention that information or items that it
 11   designated for protection do not qualify for protection, that Designating Party must
 12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 13         5.2      Manner and Timing of Designations. Except as otherwise provided in
 14   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 15   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 16   under this Order must be clearly so designated before the material is disclosed or
 17   produced.
 18         Designation in conformity with this Order requires:
 19               (a) for information in documentary form (e.g., paper or electronic
 20   documents, but excluding transcripts of depositions or other pretrial or trial
 21   proceedings), that the Producing Party affix at a minimum, the legend
 22   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 23   contains protected material. If only a portion of the material on a page qualifies for
 24   protection, the Producing Party also must clearly identify the protected portion(s)
 25   (e.g., by making appropriate markings in the margins).
 26         A Party or Non-Party that makes original documents available for inspection
 27   need not designate them for protection until after the inspecting Party has indicated
 28
                                                  7
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 8 of 16 Page ID #:126




  1   which documents it would like copied and produced. During the inspection and
  2   before the designation, all of the material made available for inspection shall be
  3   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  4   documents it wants copied and produced, the Producing Party must determine which
  5   documents, or portions thereof, qualify for protection under this Order. Then,
  6   before producing the specified documents, the Producing Party must affix the
  7   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  8   portion of the material on a page qualifies for protection, the Producing Party also
  9   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 10   in the margins).
 11               (b) for testimony given in depositions that the Designating Party identifies
 12   the Disclosure or Discovery Material on the record, before the close of the
 13   deposition all protected testimony.
 14               (c) for information produced in some form other than documentary and
 15   for any other tangible items, that the Producing Party affix in a prominent place on
 16   the exterior of the container or containers in which the information is stored the
 17   legend “CONFIDENTIAL.” If only a portion or portions of the information
 18   warrants protection, the Producing Party, to the extent practicable, shall identify the
 19   protected portion(s).
 20         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 21   failure to designate qualified information or items does not, standing alone, waive
 22   the Designating Party’s right to secure protection under this Order for such material.
 23   Upon timely correction of a designation, the Receiving Party must make reasonable
 24   efforts to assure that the material is treated in accordance with the provisions of this
 25   Order.
 26   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 27         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 28
                                                  8
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 9 of 16 Page ID #:127




  1   designation of confidentiality at any time that is consistent with the Court’s
  2   Scheduling Order.
  3         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  4   resolution process under Local Rule 37.1 et seq.
  5         6.3    The burden of persuasion in any such challenge proceeding shall be on
  6   the Designating Party. Frivolous challenges, and those made for an improper
  7   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  8   parties) may expose the Challenging Party to sanctions. Unless the Designating
  9   Party has waived or withdrawn the confidentiality designation, all parties shall
 10   continue to afford the material in question the level of protection to which it is
 11   entitled under the Producing Party’s designation until the Court rules on the
 12   challenge.
 13   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 14         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 15   disclosed or produced by another Party or by a Non-Party in connection with this
 16   Action only for prosecuting, defending or attempting to settle this Action. Such
 17   Protected Material may be disclosed only to the categories of persons and under the
 18   conditions described in this Order. When the Action has been terminated, a
 19   Receiving Party must comply with the provisions of section 13 below (FINAL
 20   DISPOSITION).
 21         Protected Material must be stored and maintained by a Receiving Party at a
 22   location and in a secure manner that ensures that access is limited to the persons
 23   authorized under this Order.
 24         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 25   otherwise ordered by the court or permitted in writing by the Designating Party, a
 26   Receiving Party may disclose any information or item designated
 27   “CONFIDENTIAL” only to:
 28
                                                 9
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 10 of 16 Page ID #:128




   1            (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   2   well as employees of said Outside Counsel of Record to whom it is reasonably
   3   necessary to disclose the information for this Action;
   4            (b) the officers, directors, and employees (including House Counsel) of
   5   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   6            (c) Experts (as defined in this Order) of the Receiving Party to whom
   7   disclosure is reasonably necessary for this Action and who have signed the
   8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   9            (d) the court and its personnel;
  10            (e) court reporters and their staff;
  11            (f) professional jury or trial consultants, mock jurors, and Professional
  12   Vendors to whom disclosure is reasonably necessary for this Action and who have
  13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  14            (g) the author or recipient of a document containing the information or a
  15   custodian or other person who otherwise possessed or knew the information;
  16            (h) during their depositions, witnesses, and attorneys for witnesses, in the
  17   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  18   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  19   not be permitted to keep any confidential information unless they sign the
  20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  21   agreed by the Designating Party or ordered by the court. Pages of transcribed
  22   deposition testimony or exhibits to depositions that reveal Protected Material may
  23   be separately bound by the court reporter and may not be disclosed to anyone except
  24   as permitted under this Stipulated Protective Order; and
  25            (i) any mediator or settlement officer, and their supporting personnel,
  26   mutually agreed upon by any of the parties engaged in settlement discussions.
  27   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  28
                                                   10
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 11 of 16 Page ID #:129




   1         IN OTHER LITIGATION
   2         If a Party is served with a subpoena or a court order issued in other litigation
   3   that compels disclosure of any information or items designated in this Action as
   4   “CONFIDENTIAL,” that Party must:
   5             (a) promptly notify in writing the Designating Party. Such notification
   6   shall include a copy of the subpoena or court order;
   7             (b) promptly notify in writing the party who caused the subpoena or order
   8   to issue in the other litigation that some or all of the material covered by the
   9   subpoena or order is subject to this Protective Order. Such notification shall include
  10   a copy of this Stipulated Protective Order; and
  11             (c) cooperate with respect to all reasonable procedures sought to be
  12   pursued by the Designating Party whose Protected Material may be affected.
  13         If the Designating Party timely seeks a protective order, the Party served with
  14   the subpoena or court order shall not produce any information designated in this
  15   action as “CONFIDENTIAL” before a determination by the court from which the
  16   subpoena or order issued, unless the Party has obtained the Designating Party’s
  17   permission. The Designating Party shall bear the burden and expense of seeking
  18   protection in that court of its confidential material and nothing in these provisions
  19   should be construed as authorizing or encouraging a Receiving Party in this Action
  20   to disobey a lawful directive from another court.
  21   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  22         PRODUCED IN THIS LITIGATION
  23             (a) The terms of this Order are applicable to information produced by a
  24   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  25   produced by Non-Parties in connection with this litigation is protected by the
  26   remedies and relief provided by this Order. Nothing in these provisions should be
  27   construed as prohibiting a Non-Party from seeking additional protections.
  28
                                                  11
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 12 of 16 Page ID #:130




   1             (b) In the event that a Party is required, by a valid discovery request, to
   2   produce a Non-Party’s confidential information in its possession, and the Party is
   3   subject to an agreement with the Non-Party not to produce the Non-Party’s
   4   confidential information, then the Party shall:
   5                (1) promptly notify in writing the Requesting Party and the Non-Party
   6   that some or all of the information requested is subject to a confidentiality
   7   agreement with a Non-Party;
   8                (2) promptly provide the Non-Party with a copy of the Stipulated
   9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  10   specific description of the information requested; and
  11                (3) make the information requested available for inspection by the
  12   Non-Party, if requested.
  13             (c) If the Non-Party fails to seek a protective order from this court within
  14   14 days of receiving the notice and accompanying information, the Receiving Party
  15   may produce the Non-Party’s confidential information responsive to the discovery
  16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  17   not produce any information in its possession or control that is subject to the
  18   confidentiality agreement with the Non-Party before a determination by the court.
  19   Absent a court order to the contrary, the Non-Party shall bear the burden and
  20   expense of seeking protection in this court of its Protected Material.
  21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  23   Protected Material to any person or in any circumstance not authorized under this
  24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  27   persons to whom unauthorized disclosures were made of all the terms of this Order,
  28
                                                 12
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 13 of 16 Page ID #:131




   1   and (d) request such person or persons to execute the “Acknowledgment and
   2   Agreement to Be Bound” that is attached hereto as Exhibit A.
   3

   4   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   5         PROTECTED MATERIAL
   6         When a Producing Party gives notice to Receiving Parties that certain
   7   inadvertently produced material is subject to a claim of privilege or other protection,
   8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  10   procedure may be established in an e-discovery order that provides for production
  11   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  12   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  13   communication or information covered by the attorney-client privilege or work
  14   product protection, the parties may incorporate their agreement in the stipulated
  15   protective order submitted to the court.
  16   12.   MISCELLANEOUS
  17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  18   person to seek its modification by the Court in the future.
  19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  20   Protective Order, no Party waives any right it otherwise would have to object to
  21   disclosing or producing any information or item on any ground not addressed in this
  22   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  23   ground to use in evidence of any of the material covered by this Protective Order.
  24         12.3 Filing Protected Material. A Party that seeks to file under seal any
  25   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  26   may only be filed under seal pursuant to a court order authorizing the sealing of the
  27   specific Protected Material at issue. If a Party’s request to file Protected Material
  28
                                                  13
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 14 of 16 Page ID #:132




   1   under seal is denied by the court, then the Receiving Party may file the information
   2   in the public record unless otherwise instructed by the court.
   3   13.   FINAL DISPOSITION
   4         After the final disposition of this Action, as defined in paragraph 4, within 60
   5   days of a written request by the Designating Party, each Receiving Party must return
   6   all Protected Material to the Producing Party or destroy such material. As used in
   7   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   8   summaries, and any other format reproducing or capturing any of the Protected
   9   Material. Whether the Protected Material is returned or destroyed, the Receiving
  10   Party must submit a written certification to the Producing Party (and, if not the same
  11   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  12   (by category, where appropriate) all the Protected Material that was returned or
  13   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  14   abstracts, compilations, summaries or any other format reproducing or capturing any
  15   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  16   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  17   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  18   reports, attorney work product, and consultant and expert work product, even if such
  19   materials contain Protected Material. Any such archival copies that contain or
  20   constitute Protected Material remain subject to this Protective Order as set forth in
  21   Section 4 (DURATION).
  22                               [CONTINUED TO NEXT PAGE]

  23

  24

  25

  26

  27

  28
                                                 14
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 15 of 16 Page ID #:133




   1      14.      VIOLATION
   2   Any violation of this Order may be punished by appropriate measures including,
   3   without limitation, contempt proceedings and/or monetary sanctions.
   4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   5

   6
       Dated: August 21, 2020         By:   /s/ Trevor W. Barrett
                                            Scott Alan Burroughs, Esq.
   7                                        Trevor W. Barrett, Esq.
   8                                        DONIGER /BURROUGHS
                                            Attorneys for Plaintiff
   9

  10   Dated: August 21, 2020         By:   /s/ Gabriel Colorado
                                            Steven C. Kim, Esq.
  11                                        Gabriel Colorado, Esq.
  12                                        LAW OFFICES OF STEVEN C. KIM &
                                            ASSOCIATES
  13                                        Attorneys for Defendants
  14

  15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  16

  17   DATED: August 21, 2020
  18

  19

  20   _____________________________________
       GAIL J. STANDISH
  21   UNITED STATES MAGISTRATE JUDGE
  22

  23

  24

  25

  26

  27

  28
                                               15
Case 2:19-cv-09605-RGK-GJS Document 29 Filed 08/21/20 Page 16 of 16 Page ID #:134




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of Gold Value International Textile, Inc. v. Nordstrom, Inc.; et
   9   al. Case No. 2:19-cv-09605-RGK-GJS. I agree to comply with and to be bound by
  10   all the terms of this Stipulated Protective Order and I understand and acknowledge
  11   that failure to so comply could expose me to sanctions and punishment in the nature
  12   of contempt. I solemnly promise that I will not disclose in any manner any
  13   information or item that is subject to this Stipulated Protective Order to any person
  14   or entity except in strict compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27   Signature: __________________________________
  28
                                                  16
